Case: 14-20731      Document: 00513211925         Page: 1    Date Filed: 09/29/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 14-20731                          September 29, 2015
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SADAR DAKAR CADE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-406-1


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Sadar Dakar Cade has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Cade has filed a response. The record is not sufficiently developed to allow us
to make a fair evaluation of Cade’s claims of ineffective assistance of counsel;
we therefore decline to consider the claims without prejudice to Cade later


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20731     Document: 00513211925      Page: 2   Date Filed: 09/29/2015


                                  No. 14-20731

raising them on collateral review. See United States v. Isgar, 739 F.3d 829,
841 (5th Cir.), cert. denied, 135 S. Ct. 123 (2014).
      We have reviewed counsel’s brief, the relevant portions of the record, and
Cade’s response.     We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, the motion
for leave to withdraw is GRANTED, counsel is excused from further
responsibilities, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                        2